Motion to enlarge time to perfect appeal denied without prejudice to a further application. The grounds of appeal are of the most simple sort and the cursory affidavit presents no real reason why the appeal could not have been perfected long since. These defects may possibly be cured on a new application. We note that defendants are currently on bail pursuant to certificates of reasonable doubt. We have had occasion to point out the unsatisfactory practice of defendants’ obtaining, on default of the District Attorney, extensions of time to perfect appeals while out on bail (People v. Kazmerski, 13 A D 2d 729). Upon any further application herein, the District Attorney should apply for suitable provisions for the surrender of the defendants pursuant to section 529 of the Code of Criminal Procedure or other means to insure that an indefinite or protracted postponement does not result herein. Concur — Breitel, J. P., Rabin, McNally, Steuer and Capozzoli, JJ.